Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 10/08/2020 for application number 17/045,005. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 15 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.
Claim Objections
Claim 13 is objected to because of the following informalities:
 In the claim 13, on line 2 of page 16, insert ----non-transitory-----, prior to machine-readable storage medium” to make it consistent use of terminology.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, recites,”-----wherein the first power source capability information and the second power source capability information are associated with a power source connected to a power input of a plurality of power inputs of an adapter-----“. It is not clear how first power source capability and second power source capability information are associated with a power source connected to a power input of a plurality of power inputs of an adapter. The examiner interpreted as ‘the first and second power source connected to the first and second power input respectively’ for the examination.
Dependent claims 14 – 15 do not cure the deficiency of the rejected independent claim, therefore are rejected too.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 – 12  is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bourque et al., US 20120071215 A1 [hereinafter as Bourque].
As to claim 10, Bourque discloses a method, comprising: receiving [via ID pin 242] a power source [battery] capability information [battery charge capacity i.e. fully charged or require charging] from an external source [220, charger][receiving battery is fully charged or required charging by reading voltage on the ID pin from charger and comparing voltage level to a reference voltage, para 0021 – 0022, 0036], wherein the power source [battery] capability information [battery charge capacity i.e. fully charged or require charging] is associated with a power source connected to a power input of a plurality of power inputs of an adapter [inside casing 112 of electronic device][charger connected to 126 and battery connection, para 0015]; and delivering power from the power source [battery] to an electronic device [210 electronic device] connected to a 
As to claim 11, Bourque further teaches, wherein the external source [220] comprises a physical input switch [222][para 0021, as shown in fig. 2] or a remotely located power environment console [remotely triggered, para 0028].
As to claim 12, Bourque further teaches, wherein a power source [battery] capability information [battery charge capacity i.e. fully charged or require charging] from the remotely located power environment console overrides [enable or disable charging by call or send control message] a power source capability information from the physical input switch [para 0028].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saavedra et al., US 20160282892 A1 [hereinafter as Saavedra] in view of Holdengrebber et al., US 20130326237 A1.
As to claim 13,  Saavedra teaches power distribution system including to receive a first power source capability [supply capacity] information from a first external source [250 solar] and a second power source [260 battery] capability information [supply capacity] from a second external source [260 battery], wherein the first power source capability information [supply capacity] and the second power source capability information [supply capacity] are associated with a power source connected to a power input of a plurality of power inputs of an adapter [118 power supply node][abstract, para 0015, 0017, 0023-0024 as shown in fig. 1, 3 – 5 and 7]; to determine [by power control module 120] a priority level of the first external source [250 solar] is higher than a priority level [preference] of the second external source [260 battery][para 0031, 0033 - 0034]; to select [by power control module 120] the first power source capability information [para 0033 - 0034]; and to deliver power [select] from the power source to an electronic device [114 load] connected to a power output of a plurality of power 
However, Saavedra’s power distribution system does not teach explicitly a non-transitory machine-readable storage medium encoded with instructions executable by a processor.
Holdengrebber teaches in the same filed of endeavor uninterruptable power unit [UPCPU] including multiple power sources [internal battery pack, external battery pack, bay battery pack and power supply connectors for to connect external power supplies and a non-transitory machine-readable storage medium [storage element] encoded with instructions executable by a processor to execute a set of instructions that are stored in storage element [para 0025, 0115 - 0117]. 
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Saavedra and Holdengrebber before the effective filing date of the claimed invention, to combine and modify power control module as disclosed by Saavedra to include a non-transitory machine-readable storage medium [storage element] encoded with instructions executable by a processor to execute a set of instructions that are stored in storage element [para 0025, 0115 - 0117] as taught by Holdengrebber in order to obtain a programmable power control module to process data in response to operator command or in response to results of previous processing or request made by another processing machine [para 0116]. 
One of ordinary skill in the art wanted to be motivated modify power control module to include a non-transitory machine-readable storage medium [storage element] 
As to claim 14,  Saavedra modified by Holdengrebber teaches the non-transitory machine-readable storage medium of claim 13.  wherein the first external source comprises a remotely located power environment console [networking equipment][para 0015] and the second external source comprises a physical input switch on the adapter [118][para 0017, 0020, 0022].
As to claim 15,  Saavedra modified by Holdengrebber teaches the non-transitory machine-readable storage medium of claim 13. Saavedra further teaches to monitor [by sensing] a status of the power [power failure of power supply] that is delivered from the power input to the power output [para 0022, 0038]; and instructions to transmit the status [failure] to the first external source [para 0022, 0033, 0035, 0047].
Examiner's note: The examiner has noted several intended use recitations in the claims (i.e. configured to or adapted for).  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  Such clauses may render parts of the claims optional (see MPEP 2106 and 2111.04) 
Examiner has pointed out particular references contained in the prior art of record within the body of this action with particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. 
Prior Art not relied upon: Please refer to the references listed in attached PTO-892, which, are not relied upon for the claim rejection, since these references are pertinent to the disclosure. 
Claims 1 – 9 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. 
The independent claim 1 is allowable over the art of record. None of the references either alone or in combination with proper motivation before effectively filed teach or fairly suggest, ”a power source capability information translation component coupled to the power management component and an external source that provides a power source capability information of a power source connected to a power input of the plurality of power inputs, wherein the power management component delivers the power from the power source to a power output of the plurality of power outputs in accordance with the power source capability information received from the external source” different components structural arrangements as described in claimed invention. Claims 2 – 9 depend from claims 1, and likewise are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NITIN C PATEL/Primary Examiner, Art Unit 2186